DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“wherein the rotating detonation combustion system is configured to provide a fuel sequentially to the first array of the combustors and to the second array of the combustors” is unclear as to whether the fuel is provided sequentially to each of the first array and second array or to each of the combustors of the first array, followed by each of the combustors of the second array.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and further in view of Nalim (6460342) and/or Bollay (2,942,412) and for the detonation cell size limitations further in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies".  Paris et al teach [see Figs. 2, 3] A pulse combustion system for a propulsion system, the pulse combustion system defining a radial direction, a circumferential direction, and a longitudinal centerline, the pulse combustion system comprising: a plurality of combustors 23 in adjacent arrangement along the circumferential direction, wherein each combustor 23 defines a combustor centerline extended through each combustor, and wherein each combustor comprises an outer wall defining a combustion chamber and a combustion inlet, wherein each combustion chamber is defined by a gap and a combustion chamber length together defining a volume of each combustion chamber [see Figs. 2, 3], and further wherein each combustor defines a plurality of nozzle assemblies each disposed at the combustion inlet in adjacent arrangement around each combustor centerline, and wherein a first array of the plurality of combustors includes combustors having combustion chambers defining a first volume [e.g. inner array of 23 in Fig. 2] and a second array of combustors of the plurality of combustors includes combustors having combustion chambers defining a second volume [e.g. outer array of 23 in Fig. 3] different from the first volume, wherein the combustors of the first array of the combustors are in adjacent circumferential arrangement with one another a first radial distance from the longitudinal centerline, and the combustors of the second array of combustors are in adjacent circumferential .  
    PNG
    media_image1.png
    285
    907
    media_image1.png
    Greyscale

 	Paris et al do not teach the combustion system is a rotating detonation combustion system, where each combustor comprises an outer wall defining a combustion chamber and a combustion inlet, wherein each combustion chamber is defined by an annular gap and a combustion chamber length together defining a volume of each combustion chamber, and further wherein each combustor defines a plurality of nozzle assemblies each disposed at the combustion inlet in adjacent arrangement around each combustor centerline.  Joshi et al teach a combustion system is a rotating detonation combustion system 2 where each combustion chamber 2 is defined by an annular gap [between 8, 10] and a combustion chamber length [e.g. length of 8, 10] together defining a volume of each combustion chamber, and further wherein each combustor defines a plurality of nozzle assemblies 46 [see Figs. 7-10] each disposed at the combustion inlet 30 in adjacent arrangement around each combustor centerline.  Joshi et al rotating detonation combustion produces higher combustion efficiency and power output, allowing 10 times the heat per volume of standard combustion systems [see paragraph 0034 and that the system is used for flight engine applications including using ram air, see paragraphs 1 to making the first and second arrays offset 

    PNG
    media_image2.png
    491
    527
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    458
    490
    media_image3.png
    Greyscale


Alternately, Bollay [see annotations] teaches a first array of the plurality of combustors includes combustors having combustion chambers defining a first volume and a second array of combustors of the plurality of combustors includes combustors having combustion chambers defining a second volume different from the first volume, wherein the combustors of the first array of the combustors are in adjacent circumferential arrangement with one another a first radial distance from the longitudinal centerline, and the combustors of the second array of combustors are in adjacent circumferential arrangement with one another a second radial distance from the longitudinal centerline different from the first radial distance, and respective combustors in the first array of the combustors are radially aligned in the radial direction with respective combustors in the st, 2nd and third arrays].  Bollay teach that using multiple arrays of detonation combustors allows for greater power and by using different volumes for the detonation combustors allows for using more detonation chambers / tubes within the volume and thus promotes greater power output to promote flight [see col. 2, lines 70-col. 3, line 6;  col. 4, lines 2-14].  It would have been obvious to one of ordinary skill in the art to make the first array of the combustors are radially aligned in the radial direction with respective combustors in the second array of the combustors, as taught by either Nalim as being equivalent to using offset arrays or as taught by Bollay in order to utilize aligned arrays that promote greater power output for flight.  As for wherein the plurality of combustors further defines a third array of combustors, each combustor of the third array of combustors being aligned along the radial direction with the respective combustors of the first array of the combustors and the respective combustors of the second array of the combustors , and wherein each of the combustors of the third array of the combustors are defined in circumferential arrangement at a third radial distance from the longitudinal centerline different from the first radial distance and different from the second radial distance, it is noted this is taught by Bollay [see annotations] who teaches wherein the plurality of combustors further defines a third array of combustors, each combustor of the third array of combustors being aligned along the radial direction with the respective combustors of the first array of the combustors and the respective combustors of the second array of the combustors , and wherein each of the combustors of the third array of the combustors are defined in circumferential arrangement at a third 

    PNG
    media_image4.png
    576
    523
    media_image4.png
    Greyscale

nd paragraph and bottom of page 134 which teaches the detonation cell size is required knowledge in order to have stable rotating detonation] specific to a lowest steady state operating condition [see e.g. idle in Table 1 of page 140].  The rotating detonation combustor defines the second volume configured to produce a detonation cell width [see e.g. page 132, 2nd paragraph and bottom of page 134 which teaches the detonation cell size is required knowledge in order to have stable rotating detonation] specific to a highest steady state operating condition [see e.g. Rated (Max Power)].  It would have been obvious to one of ordinary skill in the art to make the first array of combustion chambers / combustors defines the first volume configured to produce a detonation cell width specific to a lowest steady state operating condition, as taught by Rankin, and make the second array of combustion chambers / combustors defines the second volume configured to make produce a detonation cell width specific to a highest steady state operating condition, as taught by Rankin, in order to maintain stable rotating detonation in each of the first and second array of combustion chambers / combustors. As for wherein the third array is configured to produce a detonation cell width specific to an intermediate steady state or transient operating condition, Rankin et al teach the rotating detonation combustor has a nd paragraph and bottom of page 134 which teaches the detonation cell size is required knowledge in order to have stable rotating detonation] a detonation cell width specific to an intermediate steady state or transient operating condition [see any range between idle and Rated (Max Power)].  It would have been obvious to one of ordinary skill in the art to make the third array is configured to produce a detonation cell width specific to an intermediate steady state or transient operating condition, as necessary for operation of rotating detonation in a stable manner.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and further in view of Nalim (6460342) and/or Bollay (2,942,412) and for the detonation cell size limitations further in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies", as applied above, and further in view of Jonker (2,635,420) and/or Westervelt et al (2012/0131901).  The prior art teach various aspects of the claimed invention but do not teach wherein the rotating detonation combustor inlet comprises one or more articulating inlet walls configured to direct the flow of the oxidizer to one of the first array of the combustors and the second array of the combustors.  Jonker teach an analogous system where the pulse combustor inlet comprises one or more articulating inlet walls 30a configured to direct the flow of the oxidizer to an array of combustion chambers 33 [open in Fig. 4, closed in Fig. 1, 2] in order to selective direct the flow of the oxidizer to one array of combustion chambers [separate from the gas turbine combustor array 20] when desired for higher thrust applications [see col. 1, lines 7-10, line 42-col. 2, line 26].  Westervelt et al teach an .   
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and further in view of Nalim (6460342) and/or Bollay (2,942,412) and for the detonation cell size limitations further in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies", as applied above, and further in view of Paul (4,916,896) and/or Edelman et al (6,907,724).  The prior art teach various aspects of the claimed invention including the rotating detonation combustor outlet but do not teach wherein the rotating detonation combustor outlet comprises one or more articulating . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and further in view of Nalim (6460342) and/or Bollay (2,942,412) and for the detonation cell size limitations further in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies", as applied above, and further in view of Falempin (9,816,463).   As set forth above, the combination teaches wherein the rotating detonation combustion system is configured to provide a fuel sequentially to the first array of the combustors and to the second array of the combustors.  Note that the first and second arrays of combustors of the Paris/Joshi combination are radially at a first and second radial distance.    Alternately, Falempin teaches the rotating detonation combustion system is configured to provide a fuel sequentially to the first inner combustor 2 and to the second outer combustor 3 which are at a first and second radial distance, respectively [see col. 6, lines 37-42] to adjust the power / thrust vector as desired.  It would have been obvious to one of ordinary skill in the art to employ fuel sequentially to the radially spaced first array of the combustors and to the second array of the combustors of the prior art, e.g. alternately between the first and second radially spaced combustors, in order to provide the power or thrust vectoring as desired by the propulsion system. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al (2,750,733) in view of Joshi et al (2015/01067544) and further in view of Nalim (6460342) and/or Bollay (2,942,412) and for the detonation cell size limitations further in .

    PNG
    media_image5.png
    398
    642
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicant’s arguments focus on the new limitations added by amendment to the independent claims.  These are fully treated by the art of record, including Nalim and the previously applied Bollay reference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 10, 2022
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “In still another alternative configuration, as shown in FIG. 3E, the combustion chambers 12e have a cross section that is circular. However, the combustion chambers 12e are stacked in inner and outer annular rows in the annular region 19e between the hub 18 and outer shroud 22. As shown in FIG. 3E, the chambers in the inner row may be offset from chambers in the outer row or the chambers in the inner and outer rows may be positioned in alignment with one another.” [see e.g. col. 4, lines 14-21]